DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.
Applicant argues – “However, Mayle explicitly states that the “[m]aximum and or minimum sanity values 48, 49 represent the outer boundaries of acceptable attribute levels.” (Col. 6, lines 48-50). Accordingly, they are not “user selected percentages” as explicitly recited in the pending claims. Rather they are merely boundaries for the threshold 32.”
The claim limitation for reference is “calculating a new threshold value by increasing or decreasing an override counter value associated with the object by a user selected percentage”. The new threshold values are associated with a monitor object and are adjusted by a user selected percentage. As admitted by applicant, Mayle teaches “[e]lsewhere in its disclosure, Mayle mentions percentages for attributes associated with the threshold 32 (see, for example, col. 6, lines 18-33).” So the values being monitored are percentages. Applicant also admits that the “sanity values” are determined by the administrator, and these sanity values are expressed as percentages because they refer to the “attribute” being monitored. As such because the “sanity values” are used to cap the “new threshold” Mayle teaches “calculating a new threshold 
Applicant argues – “Thus, according to Mayle, the threshold value can be increased or decreased by any amount as long as the value is within the bounds of the sanity values 48, 49, without regard to percentage. In contrast, the claims explicitly require the threshold value to be increased or decreased by a specific percentage, and this percentage must be selected a user. “.
The claim language indicates that adjustments are made with by “user selected percentage”. However, it is ambiguous whether the “user selected percentage” is a multiplier applied to the new threshold such that the “user selected percentage” is a percentage the “new threshold”. (Applicant’s arguments seem to indicate this is the preferred interpretation. However, the broadest reasonable interpretation of the claim includes a “user selected percentage” are a hard threshold used to set boundary for the new threshold but is not a percentage of that threshold. 
Applicant argues – “Elsewhere in its disclosure, Mayle mentions percentages for attributes associated with the threshold 32 (see, for example, col. 6, lines 18-33). However, such percentages are also not selected by a user and are instead determined by the statistical analyzer 20.”
As discussed above, the “sanity values” are expressed as percentages for the attributes that are expressed as percentages. In one embodiment, the “sanity values” are selected by an administrator. See column , lines ; “This is because the maximum and or minimum sanity values 48, 49 are broadly applicable values which are selected by a systems engineer based on experience, calculations, and or theory. Maximum and or 
The examiner suggests that applicant clarify how the “user selected percentage” modifies the “new threshold” as argued above. For example applicant could modify the claim after “by a user selected percentage” to include “applied to the new threshold”. Such clarification would overcome the Corley, Mayle, Marvasti rejections.
Applicant comments – “Dependent claims 3, 10 and 17 are not rejected, accordingly, the Office Action appears to indicate that such claims are directed to allowable subject matter.”
The double patenting rejection refers to dependent claims 3, 10 and 17. Upon proper filing of a terminal disclaimer the claim would be allowable. [The double patenting rejection of claim 3 has been added.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7, 9-14, 16, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  8,645,530 B2. Although the addition of user selected values is an obvious variation.
Claims 2-7, 9-14, 16, and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,306,815 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the addition of user selected values is an obvious variation.
Please see the attached table the language of the present claims and the claims of the respective patent is mapped to indicate the present pending claims are an obvious variation.


Present application
US 8,645,530 B2
US 9,306,815 B2
21. A method, comprising: 







monitoring a computer using an initial monitor set containing an object and an 

calculating a new threshold value by increasing or decreasing an override counter value associated with the object by a user selected percentage; 

creating a new monitor set comprising the new threshold value; 


replacing the initial threshold value with the new threshold value; and 

monitoring the computer using the new monitor set.



creating initial monitor counter values at a computing device;  

monitoring at least one computer based on the initial monitor counter 



calculating override monitor counter values based on the monitoring of 
the at least one computer;  

From claim 3, … that calculates the override monitor counter values during monitoring of the at least one computer based on the initial monitor counter 
values, and

replaces the initial monitor counter values with the calculated override monitor counter values.



and monitoring the at least one computer based on 
the override monitor counter values without creating individual monitor sets for each computing device on the network.



monitoring at least one computer based on initial 
monitor counter values;  



calculating override monitor counter values based on 


From 3, …  calculates the override monitor counter values during monitoring of the at least one computer based on the initial monitor counter values, and






 replaces the initial monitor counter values with the calculated override monitor counter values. 




monitoring the at least one 
computer based on the override monitor counter values without creating 
individual monitor sets for each computing device on a network.

2.  The method of claim 1, wherein the initial monitor counter values are 
threshold values that trigger an alarm when the threshold values are exceeded.
2.  The method of claim 1, wherein the initial monitor counter values are 
threshold values that trigger an alarm when the threshold values are exceeded.
4. The method of claim 21, wherein the initial threshold value and the calculated override monitor counter value are numerical values.
4.  The method of claim 1, wherein the initial counter values and the calculated override monitor counter values are numerical values.
4.  The method of claim 1, wherein the initial counter values and the 
calculated override monitor counter values are numerical values.

5.  The method of claim 1, further comprising: creating alarm criteria reports based on the results of the monitoring operations and storing the alarm criteria reports in memory.
5.  The method of claim 1, further comprising creating alarm criteria reports based on the results of the monitoring operations and storing the alarm criteria reports in memory.
6. The method of claim 21, wherein the monitoring a computer further comprises: monitoring at least one of processor use, memory availability, application use, hard disk space and updated software drivers.
6.  The method of claim 1, wherein the monitoring operations performed on 
the at least one computer comprise monitoring at least one of processor use, 
memory availability, application use, hard disk space and updated software 
drivers.
6.  The method of claim 1, wherein the monitoring operations performed on 
the at least one computer comprise monitoring at least one of processor use, 
memory availability, application use, hard disk space and updated software 
drivers.
7. The method of claim 21, further comprising: performing update check operations at specified time intervals to determine if the 


counter values have been calculated.


counter values have been calculated.

a processor configured to: monitor a computer 


using an initial monitor set containing an object and an initial threshold value associated with the object; 

calculate, during the monitoring of the computer and using an automatic learning procedure, an override monitor counter associated with the object; 


calculate a new threshold value by increasing or decreasing the override counter value by a user selected percentage; 
create a new monitor set comprising the new threshold value; 

automatically replace the initial monitor counter value with the new threshold value; and 
monitoring the computer based using the new monitor set.
10. The apparatus of claim 22, wherein the processor is 


create initial monitor counter values, monitor at least one computer based on the initial 
monitor counter values, ….

[From claim 10, ... … execute an automatic learning procedure that calculates the override monitor counter values during monitoring of 

calculate override monitor counter values based on the 
monitoring of the at least one computer, and  …





[From claim 10, … replaces the initial monitor counter values with the calculated override monitor counter values, and …]


… monitor counter values without creating individual 

one computer based on initial monitor counter values;  calculate override 
monitor counter values based on the monitoring of the at least one computer, 
and monitor the at least one computer based on the override monitor counter 
values without creating individual monitor sets for each computing device on a 
network.

[From claim 10, …  The apparatus of claim 8, wherein the processor is further configured 
to execute an automatic learning procedure that calculates the override monitor counter values during monitoring of the at least one computer based on the initial monitor counter values, and  ….]

[From claim 10, …replaces the initial monitor counter values with the calculated override monitor counter values.] 




11. The apparatus of claim 22, wherein the initial counter values and the calculated override monitor counter values are numerical values.
12. The apparatus of claim 22, further comprising- a 


13.  The apparatus of claim 22, wherein, when the processor is configured to monitor the computer, processor is further configured to: monitor at least one of processor use, memory availability, application use, hard disk space, and updated software drivers.



11.  The apparatus of claim 8, wherein the initial counter values and the calculated override monitor counter values are numerical values. 
 
12.  The apparatus of claim 8, further comprising: a 
the results of the monitoring operations, and store the alarm criteria reports 
in the memory. 
 
13.  The apparatus of claim 8, wherein the monitoring operations performed 
on the at least one computer comprise monitoring at least one of processor use, 
memory availability, application use, hard disk space and updated software 
drivers. 
 

to perform update check operations at specified time intervals to determine if 
the override monitor counter values have been calculated.

11.  The apparatus of claim 8, wherein the initial counter values and the calculated override monitor counter values are numerical values. 
 

the processor is further configured to create alarm criteria reports based on 
the results of the monitoring operations, and store the alarm criteria reports 
in the memory. 
 
13.  The apparatus of claim 8, wherein the monitoring operations performed 
on the at least one computer comprise monitoring at least one of processor use, 
memory availability, application use, hard disk space and updated software 
drivers. 
 

to perform update check operations at specified time intervals to determine if 
the override monitor counter values have been calculated.






monitoring a computer using an initial monitor set containing an object and an associated with the object; 

calculating, during the monitoring of the computer and using an automatic learning procedure, an override monitor counter value associated with the object; 


calculating a new threshold value by increasing or decreasing the override counter value by a user selected percentage; 


creating a new monitor set comprising the new threshold value; 

automatically replacing the initial monitor counter value with the new threshold value; and



monitoring the computer based using the new monitor set and the override monitor counter values without creating individual monitor sets for each computing device on a network.

instructions that when executed cause a processor to perform monitoring 
computer devices operating on a network, the processor being further configured 
to perform: 

creating initial monitor counter values at a computing device;  


[From claim 17, … 
executing an automatic learning procedure that calculates 
the override monitor counter values during monitoring of the at least one 
computer based on the initial monitor counter values, and…]

monitoring at least one computer based on the initial monitor counter values;  
calculating override monitor counter values based on the monitoring of the at 
least one computer;  and 

[From claim 17, …replaces the initial monitor counter values with the calculated override monitor counter values.]

monitoring the at least one computer based on the 
override monitor counter values without creating individual monitor sets for 
each computing device on the network.



instructions that when executed cause a processor to perform: 





monitoring at least one computer based on initial monitor counter values;  


[From claim 17 …
executing an automatic learning procedure that calculates the override monitor counter values during monitoring of the at least one computer based on the initial monitor counter values, and …] 

calculating override monitor counter values based on the monitoring of the at least one computer;  and monitoring the at least one computer based on the override monitor counter values  … 



From claim 17,  … replaces the initial monitor counter values with the calculated override monitor counter values.


monitoring the at least one computer based on the 
override monitor counter values without creating individual monitor sets for 
each computing device on the network. 


18. The non-transitory computer readable storage medium of claim 23, wherein the initial threshold value counter values and the calculated override monitor counter value values are numerical values.

19. The non-transitory computer readable storage medium of claim 23, further storing comprising instructions that when executed cause the processor 

20. The non-transitory computer readable storage medium of claim 23, wherein the monitoring further comprises: operations performed on the at least one computer comprise monitoring at least one of processor use, memory availability, application use, hard disk space, and updated software drivers.


alarm when the threshold values are exceeded. 
 
 
18.  The non-transitory computer readable storage medium of claim 15, 
wherein the initial counter values and the calculated override monitor counter 
values are numerical values. 
 

19.  The non-transitory computer readable storage medium of claim 15, 
further comprising: creating alarm criteria reports based on the results of the 

 



20.  The non-transitory computer readable storage medium of claim 15, 
wherein the monitoring operations performed on the at least one computer 
comprise monitoring at least one of processor use, memory availability, 
application use, hard disk space and updated software drivers.


alarm when the threshold values are exceeded.


18.  The non-transitory computer readable storage medium of claim 15, 
wherein the initial counter values and the calculated override monitor counter 
values are numerical values. 
 
 
19.  The non-transitory computer readable storage medium of claim 15, 
further comprising instructions that when executed cause a processor 
operations and storing the alarm criteria reports in memory. 
 
20.  The non-transitory computer readable storage medium of claim 15, 
wherein the monitoring operations performed on the at least one computer 
comprise monitoring at least one of processor use, memory availability, 
application use, hard disk space and updated software drivers.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 2, 4, 6-7, 9, 11 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley et al., US 8,635,328 B2 (hereafter referred to as Corley) in view of Mayle et al., US 6,182,022 B1 (hereafter referred to as Mayle).
Regarding claim 22, Corley teaches an apparatus (abstract), comprising: a processor (“An operating system runs on processor 302 and is used to coordinate and provide possible control of various components within data processing system 300 in FIG. 3. … Instructions for the operating system, the object oriented operating system, and applications or programs are located on storage devices, “column 4, lines 9-11, 19-23) configured to: 
monitor a computer using an initial monitor set containing an object (“first, the values for a metric are collected over time using a data collection facility. Example data collection facilities that may be used to collect data regarding a particular metric include, for example …Simple Network Management Protocol (SNMP).” column 4, lines 64-67; column 5, lines 1-3) 
calculate, during the monitoring of the computer and using an automatic learning procedure, an override monitor counter value associated with the object (“The actual stored values for upper and lower thresholds may then be determined as the neural network predicted value plus or minus the threshold magnitude determined from the above formula.”, column 7, lines 57-62); 
calculate a new threshold value by increasing or decreasing the override counter value (“A vector of the predicted metric values is determined based on the time series (step 670) and set of thresholds is calculated for the vector (step 60).”, column 10, lines 42-46); 
create a new monitor set comprising the new threshold value (“A vector of the predicted metric values is determined based on the time series (step 670) and set of thresholds is calculated for the vector (step 60).”, column 10, lines 42-46); 
automatically replace the initial monitor counter value with the new threshold value (“The set of thresholds is provided to a monitoring engine (step 690) which monitors the metric values for a time period represented in the set of thresholds (step700).”, column 10, lines 47-49); and 
monitoring the computer based using the new monitor set (“The set of thresholds is provided to a monitoring engine (step 690) which monitors the metric values for a time period represented in the set of thresholds (step700).”, column 10, lines 47-49).

Regarding claim 21, Corley teaches a method (abstract), comprising: limitations similar to the functionality of claim 22, above. Claim 21 is rejected on the same rationale as claim 22.

Regarding dependent claim 9, Corley-Mayle teaches the apparatus of claim 22, wherein the processor is further configured to: trigger an alarm based on the initial threshold value being exceeded (Corley, “If so, the instruction is sent to the notification engine 550 which 
Dependent claim 2 is a method with similar functions and is rejected on the same rationale as claim 9 above.
Regarding dependent claim 11, Corley-Mayle teaches the apparatus of claim 22, wherein the initial counter values and the calculated override monitor counter values are numerical values (Corley, “The initial value of the threshold is set to be equivalent to the next threshold value (T0-T1), as it cannot be calculated according to the formula.”, column 7, lines 57-62. “…… for a particular set of inputs, a predicted value for a given metric may be output.”, column 7, lines 13-14). 
Dependent claim 4 is a method with similar functions and is rejected on the same rationale as claim 11, above.
Regarding dependent claim 13, Corley-Mayle teaches the apparatus of claim 22, wherein, when the processor is configured to monitor the computer, processor is further configured to: monitor at least one of processor use (Corley, “Examples of metric for which data is collected using the data collection facilities, … CPU utilization …”, column 5, lines 20-25), memory availability, application use (Corley, “Examples of metric for which data is collected using the data collection facilities, … server utilization …”, column 5, lines 20-25), hard disk space, and updated software drivers.
Dependent claim 6 is a method with similar functions and is rejected on the same rationale as claim 13, above.


Dependent claim 7 is a method with similar functions and is rejected on the same rationale as claim 14 above. 

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Corley and Mayle as applied to claims  above, and further in view of  Marvasti, US 7,467,067 B2 (hereafter referred to as Marvasti).
Regarding dependent claims 12, Corley-Mayle teaches the apparatus of claim 22, further comprising: a memory, and wherein the processor is further configured to: as cited above. Corley –Mayle does not specifically teach create alarm criteria reports based on the monitoring; and store the alarm criteria reports in the memory. However, in the same field of endeavor, create alarm criteria reports based on the monitoring “From resolution module 500, alerts may be routed to a dashboard where administrators of the complex system are alerted of a potential abnormality. “, column 10, lines 56-66); and store the alarm criteria reports in the memory (“Resolution module 500 may also notify interested parties by a messaging system such as email or simple messaging service (SMS) protocol.” Alerts are stored and forwarded by protocol, column 11, lines 2-11). It would have been obvious to one of ordinary skill in the art 
Dependent claim 5 is a method with similar functions and is rejected on the same rationale as claim 12, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Patrice L Winder/             Primary Examiner, Art Unit 2452